Exhibit 10.5
 
 
FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
 
BY AND BETWEEN
 
THE SELLER PARTIES IDENTIFIED HEREIN
(“Seller”)
and
THE BUYER PARTIES IDENTIFIED HEREIN
(“Buyer”)
 
Dated effective as of June 18, 2008
 
 

 



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Amendment”) is made effective as of June 18, 2008 (the “Effective Date”),
by and among HCP, INC. (formerly known as Health Care Property Investors, Inc.),
a Maryland corporation (“HCP”), FAEC HOLDINGS (BC), LLC, a Delaware limited
liability company (“FAEC”), HCPI TRUST, a Maryland real estate trust (“HCPIT”),
HCP DAS PETERSBURG VA, LP, a Delaware limited partnership (“HCPDAS”), and TEXAS
HCP HOLDING, L.P., a Delaware limited partnership (“THH”), HCP CLEVELAND-WEBSTER
TX 2008, LLC, a Delaware limited liability company (“HCP Cleveland-Webster”, and
together with HCP, HCPIT, HCPDAS, FAEC and THH collectively, the “Seller”), MPT
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, MPT OF CHERAW, LLC,
a Delaware limited liability company, MPT OF IDAHO FALLS, LLC, a Delaware
limited liability company, MPT OF BENNETTSVILLE, LLC, a Delaware limited
liability company, MPT OF CLEVELAND, TEXAS, L.P, a Delaware limited partnership,
MPT OF WEBSTER, L.P., a Delaware limited partnership, MPT OF TUCSON, LLC, a
Delaware limited liability company, MPT OF BOSSIER CITY, LLC, a Delaware limited
liability company, MPT OF WICHITA, LLC, a Delaware limited liability company,
MPT OF BRISTOL, LLC, a Delaware limited liability company, MPT OF ENFIELD, LLC,
a Delaware limited liability company, MPT OF NEWINGTON, LLC, a Delaware limited
liability company, MPT OF PROVIDENCE, LLC, a Delaware limited liability company,
MPT OF WARWICK, LLC, a Delaware limited liability company, MPT OF SPRINGFIELD,
LLC, a Delaware limited liability company d/b/a MPW-MPT of Springfield, MPT OF
FT. LAUDERDALE, LLC, a Delaware limited liability company, MPT OF POPLAR BLUFF,
LLC, a Delaware limited liability company, MPT OF WEST VALLEY CITY, LLC, a
Delaware limited liability company, and MPT OF MORGANTOWN, LLC, a Delaware
limited liability company (collectively the “Buyer”), and FAYETTEVILLE HEALTH
ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Fayetteville LP”).
RECITALS
A. Buyer and Seller entered into that certain Purchase and Sale Agreement and
Escrow Instructions, dated as of March 13, 2008, as amended by that certain
First Amendment to Purchase and Sale Agreement and Escrow Instructions, dated as
of March 28, 2008, that certain Second Amendment to Purchase and Sale Agreement
and Escrow Instructions, dated as of April 1, 2008, that certain Third Amendment
to Purchase and Sale Agreement and Escrow Instructions, dated as of April 22,
2008, and that certain Fourth Amendment to Purchase and Sale Agreement and
Escrow Instructions, dated as of May 14, 2008 (as amended, the “Purchase
Agreement”), for the purchase and sale of certain properties more particularly
described therein. All capitalized terms used but not defined in this Amendment
shall have the same meanings as set forth in the Purchase Agreement.
B. Buyer and Seller wish to amend the Purchase Agreement as set forth below.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned parties hereby agree that the
Purchase Agreement is amended as follows:
1. Fayetteville LP Joinder. Fayetteville LP, by executing and delivering this
Amendment, hereby becomes a Seller under the Purchase Agreement with respect to
the Fayetteville Property and agrees to be bound by all of the terms of the
Purchase Agreement to the extent that they pertain to the Fayetteville Property,
including, without limitation, Section 1.6 thereof.
2. HCP Cleveland-Webster Joinder. HCP Cleveland-Webster, by executing and
delivering this Amendment, hereby becomes a Seller under the Purchase Agreement
and agrees to be bound by all of the terms of the Purchase Agreement, including,
without limitation, Section 1.6 thereof. The provisions of this Section 2 shall
be retroactively effective as of March 28, 2008.
3. Fayetteville Property. Notwithstanding any provision to the contrary
contained in Article XII of the Purchase Agreement, Fayetteville LP shall convey
and transfer to Buyer with respect to the Fayetteville Property, fee simple
title to such Fayetteville Property upon the Closing thereof and in accordance
with the provisions of the Purchase Agreement. The parties hereby agree that as
of the date hereof (i) the provisions of Article XII of the Purchase Agreement
shall have no further force or effect to the extent that they pertain to the
Fayetteville Property (other than the definitions set forth in Section 12.1 and
the representations and warranties set forth in Section 12.3(c) of the Purchase
Agreement), and (ii) notwithstanding the foregoing, all provisions of
Article XII of the Purchase Agreement shall remain in full force and effect to
the extent that they pertain to the Wichita Property and the Wichita Partnership
Interest.
4. Partial Termination. Notwithstanding anything contained herein or in the
Purchase Agreement to the contrary, in the event HCP does not, to the extent
required, receive (a) consents from the limited partners under the LP Agreements
to convey and transfer fee simple title to the Fayetteville Property to Buyer,
and (b) a waiver or expiration of any rights of first refusal granted to the
Tenant or any other third party pursuant to the Lease pertaining to the
Fayetteville Property, then unless HCP and Buyer shall otherwise agree, the
Purchase Agreement shall be Partially Terminated with regard to the Fayetteville
Property and the Fayetteville Property shall be deemed to be a “Deleted
Property” for purposes of the Purchase Agreement.
5. Amendment to Schedule 1.3 - Allocated Purchase Price. Schedule 1.3 of the
Purchase Agreement is hereby amended by replacing the rows with respect to the
Allocated Purchase Price of the Fayetteville Partnership Interest in their
entirety as follows:

                  Fayetteville   Arkansas     19,452,000    
 
    Arkansas Total:     19,452,000    
 

2



--------------------------------------------------------------------------------



 



6. Several Liability. Notwithstanding any provision to the contrary contained in
the Purchase Agreement, Buyer acknowledges and agrees that the obligations of
Fayetteville LP, as seller of the Fayetteville Property under the Purchase
Agreement, are several and not joint, and that Fayetteville LP shall be
personally liable and responsible only with respect to the representations,
warranties, covenants and other obligations of the Seller under the Purchase
Agreement with respect to the Fayetteville Property.
7. Continuity of Purchase Agreement. Except as amended by this Amendment, the
Purchase Agreement remains in full force and effect and is hereby ratified and
confirmed.
8. Counterparts. This Amendment may be executed in counterparts, all such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.
9. Electronically Transmitted Signatures. Telecopied signatures or signatures
sent by electronic mail may be used in place of original signatures on this
Amendment. Seller and Buyer intend to be bound by the signatures on the
telecopied or electronically mailed document, are aware that the other party
will rely on the telecopied or electronically mailed signatures, and hereby
waive any defenses to the enforcement of the terms of this Amendment based on
the form of signature. Following any facsimile or electronic mail transmittal,
the party shall promptly deliver the original instrument by reputable overnight
courier in accordance with the notice provisions of the Purchase Agreement.
10. Severability. If any provision of this Amendment is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Amendment shall nonetheless remain in full force and effect.
11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to any
principle or rule of law that would require the application of the law of any
other jurisdiction.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the Effective Date.

                  SELLER:    
 
                HCP, INC.,
a Maryland corporation
 
                By:   /s/ Brian J. Maas               Name:   Brian J. Maas    
Its:   Senior Vice President
 
                FAEC HOLDINGS (BC), LLC,
a Delaware limited liability company
 
                By:   HCP, INC., a Maryland corporation
its Sole Member
 
           
 
      By:   /s/ Brian J. Maas
 
           
 
      Name:   Brian J. Maas
 
      Its:   Senior Vice President
 
                HCP DAS PETERSBURG VA, LP,
a Delaware limited partnership
 
                By:   HCP DAS PETERSBURG VA GP, LLC,
a Delaware limited liability company, its
General Partner
 
           
 
      By:   /s/ Brian J. Maas
 
           
 
      Name:   Brian J. Maas
 
      Its:   Senior Vice President
 
                TEXAS HCP HOLDING, L.P.,
a Delaware limited partnership
 
                By:   TEXAS HCP G.P., INC., a Delaware
corporation, its General Partner
 
           
 
      By:   /s/ Brian J. Maas
 
           
 
      Name:   Brian J. Maas
 
      Its:   Senior Vice President

Signature Page

 



--------------------------------------------------------------------------------



 



                      HCP CLEVELAND-WEBSTER TX 2008, LLC,
a Delaware limited liability company
 
                    By:   TEXAS HCP HOLDING, L.P., a Delaware
limited partnership, its Sole Member
 
                        By:   TEXAS HCP G.P., INC., a Delaware
corporation, its General Partner
 
               
 
          By:   /s/ Brian J. Maas
 
               
 
          Name:   Brian J. Maas
 
          Its:   Senior Vice President
 
                    HCPI TRUST,
a Maryland real estate trust
 
                    By:   /s/ Brian J. Maas               Name:   Brian J. Maas
    Its:   Senior Vice President
 
                    FAYETTEVILLE LP:
 
                    FAYETTEVILLE HEALTH ASSOCIATES
LIMITED PARTNERSHIP,
a Delaware limited partnership
 
                    By:   HCP, INC., a Maryland corporation,
its sole general partner
 
                        By:   /s/ Brian J. Maas                       Name:  
Brian J. Maas         Its:   Senior Vice President

Signature Page

 



--------------------------------------------------------------------------------



 



                  BUYER:
 
                MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
                By:   /s/ Michael G. Stewart               Name:   Michael G.
Stewart     Its:   EVP & General Counsel
 
                MPT OF BENNETTSVILLE, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel
 
                MPT OF CHERAW, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel

Signature Page

 



--------------------------------------------------------------------------------



 



                      MPT OF CLEVELAND, TEXAS, L.P.,
a Delaware limited partnership
 
                    By:   MPT OF CLEVELAND, TEXAS, LLC,
a Delaware limited liability company,
its General Partner
 
                        By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
               
 
          By:   /s/ Michael G. Stewart
 
               
 
          Name:   Michael G. Stewart
 
          Its:   EVP & General Counsel
 
                    MPT OF BOSSIER CITY, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel
 
                    MPT OF TUCSON, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel

Exhibit A

 



--------------------------------------------------------------------------------



 



                      MPT OF WEBSTER, L.P.,
a Delaware limited partnership
 
                    By:   MPT OF WEBSTER, LLC,
a Delaware limited liability company,
its General Partner
 
                        By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
               
 
          By:   /s/ Michael G. Stewart
 
               
 
          Name:   Michael G. Stewart
 
          Its:   EVP & General Counsel
 
                    MPT OF IDAHO FALLS, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel
 
                    MPT OF WICHITA, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel

Signature Page

 



--------------------------------------------------------------------------------



 



                      MPT OF BRISTOL, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel
 
                    MPT OF ENFIELD, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel
 
                    MPT OF NEWINGTON, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel
 
                    MPT OF PROVIDENCE, LLC,
a Delaware limited liability company
 
                    By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
                        By:   /s/ Michael G. Stewart                       Name:
  Michael G. Stewart         Its:   EVP & General Counsel

Signature Page

 



--------------------------------------------------------------------------------



 



                  MPT OF WARWICK, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel
 
                MPT OF SPRINGFIELD, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel
 
                MPT OF FT. LAUDERDALE, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel
 
                MPT OF WEST VALLEY CITY, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel

Signature Page

 



--------------------------------------------------------------------------------



 



                  MPT OF POPLAR BLUFF, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel
 
                MPT OF MORGANTOWN, LLC,
a Delaware limited liability company
 
                By:   MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership,
its Sole Member
 
           
 
      By:   /s/ Michael G. Stewart
 
           
 
      Name:   Michael G. Stewart
 
      Its:   EVP & General Counsel

Signature Page

 



--------------------------------------------------------------------------------



 



                  TITLE COMPANY:
 
                FIRST AMERICAN TITLE INSURANCE COMPANY
 
                By:   /s/ James R. Lomenick               Name:   James R.
Lomenick     Title:   Underwriting Counsel
National Commercial Services
First American Title Insurance Company
 
                    for 5th Amendment.

Signature Page

 